DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 10, filed 03 March 2021, with respect to previously objected claims and abstract have been fully considered and are persuasive.  All objections have been withdrawn in view of Applicant’s amendments to the claims and abstract. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of all the recited elements in a system for online detection of a droplet deposition amount of a spraying operation of a plant protection machine and specific connections/configurations of a processing module with a specific structural type of capacitive sensor and its composition were not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861